DETAILED ACTION
	The Amendment filed on 08/26/2022 has been entered. Claim(s) 1, 6, 8, 13, 14, 16, 20, and 22 has/have been amended. Therefore, claims 1-22 are now pending in the application.

Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.

Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “providing the set of longitudinal rebar, the set of retainer rings and the set of chairs made of a fiberglass material” would overcome the prior art rejection since no prior art of record, teaches this configuration in addition to the limitations of the base claim and intervening claims 16-20, and such a modification to further include the set of retainer rings and the set of chairs to be made of a fiberglass material, would require modifying the modifier reference which would involve piecemeal reconstruction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8, 11, and 13-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Javierre (WO 2009/024623 A2) with Espacenet translation, in view of Zhou et al. (CN 209398540) with Espacenet translation.
As per claim 1, Javierre teaches a composite conduit formwork structure (formwork; abstract) comprising: a cylindrical outer casing (1); a cylindrical inner casing (2); a plurality of radial stanchions (5), bonded to and separating the cylindrical outer casing and the cylindrical inner casing (figure 6); and, wherein the cylindrical outer casing and the cylindrical inner casing form an interior void (void between 1 and 2).
Javierre fails to disclose the outer casing incorporating an annular internal flange, the inner casing incorporating an annular external flange, wherein the annular external flange incorporates an annular stop surface; wherein the cylindrical inner casing is connected to the cylindrical outer casing at the annular stop surface.
Zhou et al. discloses a concrete filled tower (abstract) wherein the outer casing (4) incorporating an annular internal flange (horizontal flange at the bottom of 4; figure 7), the inner casing (5) incorporating an annular external flange (horizontal flange at the bottom of 5; figure 7), wherein the annular external flange incorporates an annular stop surface (vertical flange extending from the horizontal flange at the bottom of 4; figure 7); wherein the cylindrical inner casing is connected to the cylindrical outer casing at the annular stop surface (figure 7).
Therefore, from the teaching of Zhou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Javierre such that the outer casing incorporating an annular internal flange, the inner casing incorporating an annular external flange, wherein the annular external flange incorporates an annular stop surface; wherein the cylindrical inner casing is connected to the cylindrical outer casing at the annular stop surface, as taught by Zhou et al., in order to facilitate the stacking of adjacent vertical formworks for a higher structure.
As per claim 2, Javierre teaches the interior void is filled with concrete (paragraph 2).
As per claim 3, Javierre fails to disclose the plurality of radial stanchions is dispersed at a set of about 45° angles relative to a central axis.
However, it would have been an obvious matter of design choice to make the plurality of radial stanchions is dispersed at a set of about 45° angles relative to a central axis, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the plurality of radial stanchions is dispersed at a set of about 45° angles relative to a central axis, in order to provide the optimal support between the inner and outer forms for enhanced stability.
As per claim 6, Javierre fails to disclose a set of radial chairs bonded to the cylindrical outer casing in the interior void.
Zhou et al. discloses a concrete filled tower (abstract) including a set of radial chairs (11) bonded to the cylindrical outer casing in the interior void (figure 3).
Therefore, from the teaching of Zhou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Javierre to include a set of radial chairs bonded to the cylindrical outer casing in the interior void, as taught by Zhou et al., in order to further reinforce the concrete for a stronger structure.
As per claim 8, Javierre teaches a set of circular rebar (circular portion of mesh 3; figure 6) adjacent to one of a group of a radial stanchions, of the plurality of radial stanchions, and a radial chair, of the set of radial chairs (as illustrated, the circular portion of mesh 3 is adjacent the stanchions 5; figure 6).
As per claim 11, Javierre teaches a longitudinal rebar (vertical portion of mesh 3; figure 1) adjacent to an intersection of a radial stanchion, of the plurality of radial stanchions, and a circular rebar of the set of circular rebar (figures 1 and 6).
As per claim 13, Javierre as modified in view of Zhou et al. discloses the annular internal flange is adapted to engage the annular external flange (figure 7 of Zhou et al.).
As per claim 14, Javierre teaches a method of forming a composite conduit formwork structure (formwork; abstract) comprising: attaching a plurality of radial stanchions (5), to a cylindrical inner casing (2; figure 6); axially aligning the cylindrical inner casing with a cylindrical outer casing (1; figure 1); an internal void (void between 1 and 2); and attaching the plurality of radial stanchions to the cylindrical outer casing (figure 6).
Javierre fails to disclose the inner casing having an annular stop surface and moving the cylindrical outer casing axially with respect to the cylindrical inner casing, until the cylindrical outer casing meets the annular stop surface to form the internal void.
Zhou et al. discloses a concrete filled tower (abstract) wherein the inner casing having an annular stop surface (vertical flange extending from the horizontal flange at the bottom of 4; figure 7) and moving the cylindrical outer casing axially with respect to the cylindrical inner casing, until the cylindrical outer casing meets the annular stop surface to form the internal void (as illustrated, horizontal flange of the outer casing 4 moves axially towards the horizontal flange of the inner casing until the cylindrical outer casing meets the annular stop surface to form the internal void; figure 7).
Therefore, from the teaching of Zhou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Javierre such that the inner casing having an annular stop surface and moving the cylindrical outer casing axially with respect to the cylindrical inner casing, until the cylindrical outer casing meets the annular stop surface to form the internal void, as taught by Zhou et al., in order to facilitate the stacking of adjacent vertical formworks for a higher structure.
As per claim 15, Javierre teaches filling the internal void with concrete (paragraph 2).
As per claim 16, Javierre teaches attaching a set of retainer rings (8) to the plurality of radial stanchions (figure 11).
As per claim 17, Javierre fails to disclose attaching a set of chairs to the cylindrical outer casing.
Zhou et al. discloses a concrete filled tower (abstract) attaching a set of chairs (11) to the cylindrical outer casing (figure 3).
Therefore, from the teaching of Zhou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Javierre to include attaching a set of chairs to the cylindrical outer casing, as taught by Zhou et al., in order to further reinforce the concrete for a stronger structure.
As per claim 18, Javierre fails to disclose attaching a set of chairs to the cylindrical inner casing.
Zhou et al. discloses a concrete filled tower (abstract) attaching a set of chairs (11-inner) to the cylindrical inner casing (figure 3).
Therefore, from the teaching of Zhou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Javierre to include attaching a set of chairs to the cylindrical inner casing, as taught by Zhou et al., in order to further reinforce the concrete for a stronger structure.
As per claim 19, Javierre teaches attaching a set of longitudinal rebar (vertical portion of mesh 3; figure 1) to the plurality of radial stanchions, and a circular rebar of the set of circular rebar (since the mesh is attached to the stanchions; abstract; it is understood that the vertical portion rebar would ultimately be attached at 8; figures 1 and 6).
As per claim 20, Javierre fails to disclose axially rotating the cylindrical outer casing with respect to the cylindrical inner casing to bring the set of longitudinal rebar into contact with the plurality of radial stanchions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to axially rotate the cylindrical outer casing with respect to the cylindrical inner casing to bring the set of longitudinal rebar into contact with the plurality of radial stanchions in order to facilitate assembly, as a means to quickly set the longitudinal rebar in place without having to adjust the position of longitudinal rebar.

Claim(s) 4, 5, 7, and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Javierre (WO 2009/024623 A2) with Espacenet translation, in view of Zhou et al. (CN 209398540) with Espacenet translation, and in view of Cooper (U.S. Patent No. 6,901,710).
As per claims 4 and 7, Javierre as modified fails to disclose the plurality of radial stanchions is formed of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including connectors formed of a fiberglass material (col. 5, line 20-22).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork assembly of Javierre such that the plurality of radial stanchions is formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
As per claim 5, Javierre fails to disclose the cylindrical outer casing and the cylindrical inner casing are formed of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including casing formed of a fiberglass material (col. 10, lines 30-32).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Javierre such that the cylindrical outer casing and the cylindrical inner casing are formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
As per claim 22, Javierre fails to disclose providing the cylindrical outer casing, the cylindrical inner casing made of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including casing formed of a fiberglass material (col. 10, lines 30-32).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Javierre such that the cylindrical outer casing and the cylindrical inner casing are formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
In addition, Javierre fails to disclose the plurality of radial stanchions made of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including connectors formed of a fiberglass material (col. 5, line 20-22).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork assembly of Javierre such that the plurality of stanchions is formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.

Claim(s) 9, 10, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Javierre (WO 2009/024623 A2) with Espacenet translation, in view of Zhou et al. (CN 209398540) with Espacenet translation, and in view of Barmakian (U.S. Patent No. 6,244,014).
As per claim 9 and 12, Javierre fails to disclose the set of circular rebar is formed of a fiberglass material.
Barmakian discloses a composite structure (abstract) wherein rebar is formed of a fiberglass material (col. 7, lines 35-40).
Therefore, from the teaching of Barmakian, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the formwork of Javierre wherein the set of circular rebar is formed of a fiberglass material, as taught by Barmakian, in order to provide a tough material that is light in weight for ease of transport and assembly.
As per claim 10, Javierre fails to disclose the set of radial chairs is dispersed at a set of about 22.5° angles relative to a central axis.
However, it would have been an obvious matter of design choice to make the set of radial chairs is dispersed at a set of about 22.5° angles relative to a central axis, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make t the set of radial chairs is dispersed at a set of about 22.5° angles relative to a central axis, in order to provide the optimal support in the concrete depending on the design requirements of the building structure.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Zhou et al. (CN 209398540) has been added to overcome the newly added limitations. Applicant’s amendment regarding the annular stop flange overcomes the previous rejection in view of Kim. The new limitation is overcome by new reference Zhou et al. The argument regarding the rejection of claim 21 has been carefully reconsidered has been withdrawn as detailed above under allowable subject matter.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635